Title: III. Report of the Commissioners to Settle the Estate, c.October 1759
From: Commissioners to Settle the Estate
To: 



[c.October 1759]

In Obedience to the Order of the General Court made the 28th of April in the Year 1759 we have allotted and Assignd Mrs Martha Washington her Dower in the Lands and Slaves of her late Husband Daniel Parke Custis Esqr. deceasd as will appear by a Schedule hereunto annexd (marked A.)
We have also Stated a general Account of the Estate of the said Daniel Parke Custis Esqr. decd from the several Inventories thereof and having compard the same with the Sales of the

Estate as carefully as we were able it being Impossible to do the same with exactness by Reason of the many Lumping Articles in the said Inventories We discoverd several Errors on both sides the Account, but the same being equal within Fifty shillings was to the prejudice of George Washington Esqr. we with his consent to prevent stating the whole Account over again have agreed to Report the Account (markd B) hereunto annexd as the General Account of the said Estate.
We have likewise ⟨in⟩ the Schedule hereunto annexd (markd C) stated the seperate Accounts of ⟨the⟩ said George Washington in right of his Wife and of John and ⟨Martha Custis the⟩ two Children of the said Daniel Parke Custis according to ⟨the Division⟩ of the Estate made between them which in our op⟨inion is the fair⟩est and most equal Division thereof th⟨at coul⟩d be m⟨ade as the Accou⟩nts have been so intermixd that it ⟨wo⟩ud be ⟨impossible to distinguis⟩h the several Articles with any certainty.


dated
Signd
Peyton Randolph




Bernard Moore




Burwell Bassett




Philip Whitehead Claiborne


